Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JOHN DIMAIO on November 9, 2021    
The application has been amended as follows: 
In the claims:
1)	In claim 8 line 1 after, “making”, “the” has been added. 
2)	In claim 8, line 1 after, “nanoparticles”, “of claim 1” has been added.
3)	In claim 8, lines 1-9 after, “nanoparticles, “doped with a plurality of metal cations selected from the group consisting of K cations, Na cations, Cs cations, Sr cations, Ba cations, Ca cations, W cations, Mo cations, Ag cations, Pb cations Nb cations, Cr cations, Al cations, Fe cations, Ti cations, Zr cations, Ta cations, Sc cations, Ga cations, Cu cations, Co cations, Ni cations, rare-earth element cations, and combinations thereof, wherein the dopant is present in the nanoparticle at 0.1 to 10 % by weight, wherein the dopants do not segregate into distinct phases and the dopants are substitutionally incorporated within a VO2 structure such that they replace vanadium 

- End of the Amendment




















Allowable Subject Matter
Present claims 1 and 3-20 are deemed to be allowable for the reasons set forth in the board decision mailed on 08/25/2021. 

 Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 8-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/07/2014 is hereby withdrawn. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788